EXECUTION VERSION

AMENDMENT NO. 7
TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 7 TO MASTER REPURCHASE AGREEMENT, dated as of June 29, 2006, (the
Amendment’’) by and between Merrill Lynch Bank USA (the ‘‘Buyer’’), MortgageIT,
Inc. (‘‘MIT’’ and a ‘‘Seller’’), MortgageIT Holdings, Inc. (‘‘Holdings’’ and a
‘‘Seller’’), MHL Funding Corp. (‘‘MHL’’ and a ‘‘Seller’’), and Next At Bat
Lending, Inc. (‘‘NABL’’ and a ‘‘Seller’’, and collectively with MortgageIT,
Holdings, and MHL the ‘‘Sellers’’):

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of June 8, 2005 as amended by Amendment No. 1, dated as of
June 21, 2005, Amendment No. 2, dated as of July 20, 2005, Amendment No. 3,
dated as of January 12, 2006, Amendment No. 4, dated as of February 23, 2006,
Amendment No. 5, dated as of March 1, 2006 and Amendment No. 6, dated as of June
7, 2006 (the ‘‘Existing Repurchase Agreement’’; as amended by this Amendment,
the ‘‘Repurchase Agreement’’). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement
and to terminate NABL as a Seller under the Existing Repurchase Agreement..

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

Section 1.    Termination of NABL as a Seller. As of the date hereof, NABL shall
no longer be a Seller under the Repurchase Agreement. Buyer hereby releases NABL
from all of its obligations under the Existing Repurchase Agreement other than
those obligations which by their terms otherwise survive the termination of the
Repurchase Agreement which shall continue to bind NABL. All references to
‘‘Seller’’ under the Repurchase Agreement shall be deemed to exclude NABL.

Section 2.    Definitions. Section 2 of the Existing Repurchase Agreement is
hereby amended by:

2.1    adding the following defined terms in their proper alphabetical order:

‘‘MLI Facility’’ shall mean that certain master repurchase agreement to be
entered into between Merrill Lynch International and Holdings, as amended from
time to time.

‘‘Option ARM Mortgage Loan’’ shall mean an adjustable rate first lien mortgage
with flexible payment options (a) which allows the Mortgagor to vary the monthly
payment amount from time to time, (b) for which the related Mortgage Property is
owner occupied, (c) for


--------------------------------------------------------------------------------


which the related Mortgagor has a FICO score of at least 680 and (d) is
underwritten in accordance with the Underwriting Guidelines.

2.2     deleting the definitions of ‘‘Available Amount’’, ‘‘Market Value’’,
‘‘Purchase Price’’, ‘‘Purchase Price Percentage’’, ‘‘Seller’’ and ‘‘Termination
Date’’ in their entirety and replacing them with the following language:

‘‘Available Amount’’ shall mean, as of any date of determination, an amount
equal to the Maximum Purchase Price minus the aggregate purchase price of the
purchased securities under the MLI Facility.

‘‘Market Value’’ shall mean, as of any date with respect to any Purchased
Mortgage Loan, the price at which such Mortgage Loan could readily be sold as
determined by the Buyer in its sole good-faith discretion. Without limiting the
generality of the foregoing, the Sellers acknowledge that the Market Value of a
Purchased Mortgage Loan may be reduced to zero by Buyer if:

(a)    such Purchased Mortgage Loan ceases to be an Eligible Mortgage Loan;

(b)    the Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of 10 Business Days;

(c)    the Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
related Mortgage File has not been received and certified by the Custodian by
the seventh Business Day following the related Purchase Date;

(d)    such Purchased Mortgage Loan is a Delinquent Mortgage Loan;

(e)    such Purchased Mortgage Loan is rejected by the related Takeout Investor;

(f)    such Purchased Mortgage Loan has been subject to a Transaction hereunder
for period of greater than (A) 120 days with respect to each Option ARM Mortgage
Loan; (B) 120 days for all Mortgage Loans other than an Aged Mortgage Loan or
(C) 180 days (other than an Aged 180 Day Mortgage Loan);

(g)    a First Payment Default occurs with respect to such Purchased Mortgage
Loan;

(h)    such Purchased Mortgage Loan is an Option ARM Mortgage Loan with an LTV
greater than 90%;

(i)    the Buyer has determined in its sole good-faith discretion that the
Purchased Mortgage Loan is not eligible for whole loan sale or securitization in
a transaction consistent with the prevailing sale and securitization industry
with respect to substantially similar Mortgage Loans;

2


--------------------------------------------------------------------------------


(j)    such Purchased Mortgage Loan contains a material breach of a
representation or warranty made by a Seller in this Repurchase Agreement or the
Custodial Agreement;

(k)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Aged 120 Day Mortgage Loans that are Purchased Mortgage
Loans exceeds 5% of the Maximum Purchase Price;

(l)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Aged 180 Day Mortgage Loans that are Purchased Mortgage
Loans exceeds $20,000,000;

(m)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all HELOCs that are Purchased Mortgage Loans exceeds
$125,000,000;

(n)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all HELOCs that are Purchased Mortgage Loans that have a FICO
score of 680 or less exceeds $35,000,000;

(o)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Closed End Second Lien Mortgage Loans that are Purchased
Mortgage Loans exceeds $75,000,000;

(p)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Super Jumbo Mortgage Loans that are Purchased Mortgage
Loans exceeds 7.5% of the Maximum Purchase Price;

(q)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all EC Mortgage Loans that are Purchased Mortgage Loans
exceeds 5% of the aggregate Purchase Price of all Purchased Mortgage Loans;

(r)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans
exceeds (i) with respect to the first five (5) Business Days of a month and the
last five (5) Business Days of a month, $350,000,000 or (ii) with respect to all
other times, $250,000,000;

(s)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Sub-prime Mortgage Loans that are Purchased Mortgage Loans
exceeds $25,000,000;

3


--------------------------------------------------------------------------------


(t)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Wet-Ink Mortgage Loans that are Sub-prime Mortgage Loans
exceeds $15,000,000;

(u)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Co-op Loans that are Purchased Mortgage Loans exceeds 5%
of the aggregate Purchase Price of all Purchased Mortgage Loans;

(v)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Thirty Day Delinquent Mortgage Loans that are Purchased
Mortgage Loans exceeds $15,000,000; and

(w)    when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans the aggregate
Purchase Price of all Option ARM Mortgage Loans that are Purchased Mortgage
Loans exceeds $400,000,000

‘‘Purchase Price’’ shall mean:

(a) on the Purchase Date, the price at which each Purchased Mortgage Loan (other
than an Option ARM Mortgage Loan committed for purchase by Buyer or its
Affiliate) is transferred by a Seller to Buyer which shall equal the applicable
Purchase Price Percentage multiplied by the lesser of (i) the Market Value of
such Mortgage Loan on the Purchase Date and (ii) the outstanding principal
balance of the Mortgage Loan;

(b) on the Purchase Date, the price at which each Purchased Mortgage Loan that
is an Option ARM Mortgage Loan which is committed for purchase by Buyer or its
Affiliate is transferred by a Seller to Buyer which shall equal the lesser of
(i) the product of (x) the applicable Purchase Price Percentage multiplied by
(y) the Market Value of such Mortgage Loan on the Purchase Date and (ii) the
product of (x) 102% multiplied by (y) the outstanding principal balance of the
Mortgage Loan; and

(c) thereafter, except where Buyer and the Sellers mutually agree in writing to
the contrary, such Purchase Price decreased by the amount of any cash, Income
and Periodic Advance Repurchase Payments actually received by Buyer pursuant to
Section 5 or applied to reduce the Sellers’ obligations under Section 4(b)
hereof.

‘‘Purchase Price Percentage’’ shall mean:

(a)     With respect Mortgage Loans other than Wet-Ink Mortgage Loans, the
respective percentages set forth opposite the applicable type of Mortgage Loan:

4


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Aged 180 Day Mortgage Loan which is also a Thirty Day Delinquent
Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 75
%
Aged 180 Day Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
85
%
Thirty Day Delinquent Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 85
%
Closed End Second Lien [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 97
%
Aged 120 Day Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
95
%
Co-op Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 95
%
HELOC [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 97
%
Super Jumbo Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 97
%
Sub-prime Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 98
%
Conforming Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 98
%
Jumbo Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 98
%
EC Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 98
%
Option ARM Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 98
%
[spacer.gif]

(b)    With respect Mortgage Loans that are Wet-Ink Mortgage Loans, the
respective percentages set forth opposite the applicable type of Wet-Ink
Mortgage Loan:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Closed End Second Lien [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 97
%
Sub-prime Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 97
%
Co-op Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 95
%
HELOC [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 97
%
Super Jumbo Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 95
%
Conforming Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 97
%
Jumbo Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 97
%
EC Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 97
%
Option ARM Mortgage Loan [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 98
%
[spacer.gif]

‘‘Seller’’ shall mean each of MortgageIT, Holdings, MHL and/or any successor in
interest thereto.

‘‘Termination Date’’ shall mean December 31, 2006.

Section 3.    Covenants. Section 12(j) of the Existing Repurchase Agreement is
hereby amended by deleting subclause (i) in its entirety and replacing it with
the following:

‘‘(i) Maintenance of Tangible Net Worth. The Sellers, on a consolidated basis,
shall maintain a Tangible Net Worth of not less than $275,000,000. At no time
shall MortgageIT individually maintain a Tangible Net Worth at the end of any
two consecutive calendar quarters of less than $25,000,000.’’

Section 4.    Schedules. Schedule 1 of the Existing Repurchase Agreement is
hereby amended by deleting clauses (s), (ff) and (gg) and replacing them with
the corresponding clauses on Exhibit A hereto.

5


--------------------------------------------------------------------------------


Section 5.    Conditions Precedent. This Amendment shall become effective on
June 29, 2006 (the ‘‘Amendment Effective Date’’) subject to the satisfaction of
the following conditions precedent:

5.1    Delivered Documents. On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:

(a)    this Amendment, executed and delivered by a duly authorized officer of
each of the Buyer and the Sellers; and

(b)    such other documents as the Buyer or counsel to the Buyer may reasonably
request.

Section 6.    Confidentiality. The parties hereto acknowledge that this
Amendment, the Existing Repurchase Agreement, and all drafts thereof, documents
relating thereto and transactions contemplated thereby are confidential in
nature and the Sellers agree that, unless otherwise directed by a court of
competent jurisdiction, it shall limit the distribution of such documents and
the discussion of such transactions to such of its officers, employees,
attorneys, accountants and agents as is required in order to fulfill its
obligations under such documents and with respect to such transactions.

Section 7.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

Section 8.    Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 9.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 10.    Conflicts. The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Buyer: [spacer.gif] [spacer.gif] MERRILL LYNCH BANK USA  
[spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name:   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Title: Seller: [spacer.gif] [spacer.gif] MORTGAGEIT,
INC.   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name:   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Title: Seller: [spacer.gif] [spacer.gif] MORTGAGEIT
HOLDINGS, INC.   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name:   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title Seller: [spacer.gif] [spacer.gif]
MHL FUNDING CORP.   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name:   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: Seller: [spacer.gif]
[spacer.gif] NEXT AT BAT LENDING, INC.   [spacer.gif] [spacer.gif] By:
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Name:   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Title: [spacer.gif]

7


--------------------------------------------------------------------------------


Exhibit A to
Amendment No 7

‘‘(s) Payment Provisions. Other than with respect to HELOCs, principal payments
on the Mortgage Loan commenced no more than sixty days after (i) the proceeds of
the Mortgage Loan were disbursed or (ii) acquisition of the Mortgage Loan by any
Seller. The Mortgage Loan bears interest at the Mortgage Interest Rate. With
respect to each Mortgage Loan, the Mortgage Note is payable on the first day of
each month in Monthly Payments, which, in the case of a Fixed Rate Mortgage
Loan, are sufficient to fully amortize the original principal balance over the
original term thereof and to pay interest at the related Mortgage Interest Rate,
and, in the case of an Adjustable Rate Mortgage Loan, are changed on each
Adjustment Date, and in any case, are sufficient to fully amortize the original
principal balance over the original term thereof and to pay interest at the
related Mortgage Interest Rate. The Index for each Adjustable Rate Mortgage Loan
is as defined in the related Purchase Price and Terms Letter. Other than with
respect to Option ARM Mortgage Loans, the Mortgage Note does not permit negative
amortization. No Mortgage Loan is a Convertible Mortgage Loan. With respect to
HELOCs, the related Mortgagor may request advances up to the Credit Limit within
the first ten years following the date of origination; each HELOC will amortize
within thirty (30) years from the date of origination;’’

‘‘(ff) LTV, PMI Policy. No Mortgage Loan, other than a Conforming Mortgage Loan,
has an LTV (‘‘loan-to-value’’ ratio) or CLTV (‘‘combined loan-to-value’’ ratio)
in excess of 100%. No Option ARM Mortgage Loan has an LTV in excess of 90%. No
Conforming Mortgage Loan has an LTV or CLTV in excess of the applicable Agency’s
approved limits. To the extent required by the Underwriting Guidelines in effect
at the time the Mortgage Loan was originated, each Mortgage Loan with an LTV at
origination in excess of 80% is and will be subject to a lender paid Mortgage
Insurance Policy or a Primary Mortgage Insurance Policy, issued by a Qualified
Insurer, which insures that portion of the Mortgage Loan in excess of the
portion of the Appraised Value of the Mortgaged Property required by the
applicable Underwriting Guidelines or Agency. All provisions of such Primary
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Any Mortgage
subject to any such Primary Insurance Policy obligates the Mortgagor thereunder
to maintain such insurance and to pay all premiums and charges in connection
therewith. The Mortgage Interest Rate for the Mortgage Loan does not include any
such insurance premium;’’

‘‘(gg) Capitalization of Interest. Other than with respect to Option ARM
Mortgage Loans, the Mortgage Note does not by its terms provide for the
capitalization or forbearance of interest;’’

8


--------------------------------------------------------------------------------
